          Case 1:18-cv-08858-AJN Document 86 Filed 08/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   8/21/2020


  Jesus Angel Basurto, et al.,

                           Plaintiffs,
                                                                                 18-cv-8858 (AJN)
                 –v–
                                                                                      ORDER
  Eda Food Inc., et al.,

                           Defendants.



ALISON J. NATHAN, District Judge:

       Due to COVID-19 related restraints on this District’s jury program, the jury trial in this

matter is hereby adjourned to March 1, 2021. The final pretrial conference is hereby adjourned

to February 22, 2021.



       SO ORDERED.

 Dated: August 21, 2020
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
